Notice of Reopening
In view of the appeal brief filed on 2/18/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{ 4 }

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 8, 9, 10, 11, 12, and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16, 18, 19, 20, 21, 22, 23, and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 3, 4, 5, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN-101808774-A GAJEUYUKKI (hereinafter “GAJEUYUKKI”).
Regarding claim 1, GAJEUYUKKI teaches, An electroslag welding wire, comprising, by mass% based on a total mass of the wire: C: from more than 0% to 0.07% from more than 0% to 0.50% from more than 0% to 1.0% from 6.0 to 15.0%; and Fe: 79% or more, wherein the electroslag welding wire satisfies the following relationship (1):  
    PNG
    media_image1.png
    21
    442
    media_image1.png
    Greyscale
 wherein each of C, Si, Mn, and Ni in the relationship (1) represents a number corresponding to a content in mass% of each of C, Si, Mn, and Ni, wherein the units of mass% are omitted, based on the total mass of the wire (page 7, table 2 welding wire 6 teaches the composition of the instant application by setting P, Al and B to 0).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the GAJEUYUKKI reference, to include An electroslag welding wire, comprising, by mass% based on a total mass of the wire: C: from more than 0% to 0.07% from more than 0% to 0.50% from more than 0% to 1.0% from 6.0 to 15.0%; and Fe: 79% or more, wherein the electroslag welding wire satisfies the following relationship (1):  
    PNG
    media_image1.png
    21
    442
    media_image1.png
    Greyscale
 wherein each of C, Si, Mn, and Ni in the relationship (1) represents a number corresponding to a content in mass% of each of C, Si, Mn, and Ni, wherein the units of mass% are omitted, based on the total mass of the wire,  as suggested and taught by GAJEUYUKKI, for the purpose of providing to weld take utmost point cryogenic steel as object, that form utmost point low-temperature characteristics excellence is solid welding wire and weld metal (page 2 par 1).

Regarding claim 2, GAJEUYUKKI teaches, An electroslag welding wire, comprising, by mass% based on a total mass of the wire: C: from more than 0% to 0.07% from more than 0% to 0.50% from more than 0% to 1.0% from 6.0 to 15.0%; and Fe: 79% or more, wherein the electroslag welding wire further comprises at least one element selected from the group consisting of Cu, Cr, Mo, W, Nb, V and B, and satisfies the following relationship (2): 2Application No. 16/332,308 Reply to Office Action of May 5, 2021 0.150C+(Si/3 0)+(W/3 0)+ Mn/20)+tCu/20)+(Ni/60)+Cr/20)+(Mo/ 15)+(Nb/ 1 0)+(V/10)+(5x B)<0.300 (2)z wherein each of C, Si, W, Mn, Cu, Ni, Cr, Mo, Nb, V, and B in the relationship (2) represents a number corresponding to a content in mass% of each of C, Si, W, Mn, Cu, Ni, Cr, Mo, Nb, V, and B, wherein the units of mass% are omitted, based on the total mass of the wire (page 7, table 2 welding wire 6 teaches the composition of the instant application by setting P, and Al to 0).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to include An electroslag welding wire, comprising, by mass% based on a total mass of the wire: C: from more than 0% to 0.07% from more than 0% to 0.50% from more than 0% to 1.0% from 6.0 to 15.0%; and Fe: 79% or more, wherein the electroslag welding wire further comprises at least one element selected from the group consisting of Cu, Cr, Mo, W, Nb, V and B, and satisfies the following relationship (2): 2Application No. 16/332,308 Reply to Office Action of May 5, 2021 0.150C+(Si/3 0)+(W/3 0)+ Mn/20)+tCu/20)+(Ni/60)+Cr/20)+(Mo/ 15)+(Nb/ 1 0)+(V/10)+(5x B)<0.300 (2)z wherein each of C, Si, W, Mn, Cu, Ni, Cr, Mo, Nb, V, and B in the relationship (2) represents a number corresponding to a content in mass% of each of C, Si, W, Mn, Cu, Ni, Cr, Mo, Nb, V, and B, wherein the units of mass% are omitted, based on the total mass of the wire, as suggested and taught by GAJEUYUKKI, for the purpose of providing to weld take utmost point cryogenic steel as object, that form utmost point low-temperature characteristics excellence is solid welding wire and weld metal (page 2 par 1).

Regarding claim 3, GAJEUYUKKI teaches, The electroslag welding wire according to Claim 1, further comprising: at least one element selected from the group consisting of Ca, Mg, REM, Zr, Al and Ti, and satisfying the following relationship (3):  
    PNG
    media_image2.png
    21
    578
    media_image2.png
    Greyscale
 wherein each of Ca, Mg, REM, Zr, Al, and Ti in the relationship (3) represents a content in mass% of each of Ca, Mg, REM, Zr, Al, and Ti, wherein the units of mass% are omitted, based on the total mass of the wire (page 7, table 2 welding wire 6 teaches the composition of the instant application by setting Ca, Mg and Zr to 0).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to to include/such that The electroslag welding wire according to Claim 1, further comprising: at least one element selected from the group consisting of Ca, Mg, REM, Zr, Al and Ti, and satisfying the following relationship (3):  
    PNG
    media_image2.png
    21
    578
    media_image2.png
    Greyscale
 wherein each of Ca, Mg, REM, Zr, Al, and Ti in the relationship (3) represents a content in mass% of each of Ca, Mg, REM, Zr, Al, and Ti, wherein the units of mass% are omitted, based on the total mass of the wire, as suggested and taught by GAJEUYUKKI, for the purpose of providing to weld take utmost point cryogenic steel as object, that form utmost point low-temperature characteristics excellence is solid welding wire and weld metal (page 2 par 1).

Regarding claim 4, GAJEUYUKKI teaches, wherein the wire is a solid wire or a flux cored wire (page 9 par. 4 teaches solid wire).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to include wherein the wire is a solid wire or a flux cored wire, as suggested and taught by GAJEUYUKKI, for the purpose of providing low-temperature characteristics of the excellence (page 9 par. 4). 
  
Regarding claim 5, GAJEUYUKKI teaches, wherein: the wire is a flux cored wire comprising a slag forming agent in an amount of more than 0% to 15% based on total mass of the wire; the slag forming agent comprising at least one selected from the group consisting of SiO2, CaO, CaF2, BaF2, MgO, A1203, MnO, TiO2, ZrO2, FeO, Na20, K20, and BaO, and satisfies the following relationship (4): 3Application No. 16/332,308 Reply to Office Action of May 5, 2021 
    PNG
    media_image3.png
    21
    793
    media_image3.png
    Greyscale
 ))>1.00(4); and the left side of the relationship (4) is taken as >100 when the slag forming agent does not contain any of SiO2, A1203, TiO2, ZrO2, MnO and FeO, wherein each of the components CaO, CaF2, BaF2, MgO, BaO, NaO, K20, SiO2 A12Q3, TiO2, ZrO2, MnO, and FeO in the relationship (4) represents a content in mass% of each component, wherein the units of mass% are omitted, based on the total mass of the wire (page 7, table 2 welding wire 6 teaches the composition of the instant application by setting Ca, Mg and Zr to 0).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to include wherein: the wire is a flux cored wire comprising a slag forming agent in an amount of more than 0% to 15% based on total mass of the wire; the slag forming agent comprising at least one selected from the group consisting of SiO2, CaO, CaF2, BaF2, MgO, A1203, MnO, TiO2, ZrO2, FeO, Na20, K20, and BaO, and satisfies the following relationship (4): 3Application No. 16/332,308 Reply to Office Action of May 5, 2021 
    PNG
    media_image3.png
    21
    793
    media_image3.png
    Greyscale
 ))>1.00(4); and the left side of the relationship (4) is taken as >100 when the slag forming agent does not contain any of SiO2, A1203, TiO2, ZrO2, MnO and FeO, wherein each of the components CaO, CaF2, BaF2, MgO, BaO, NaO, K20, SiO2 A12Q3, TiO2, ZrO2, MnO, and FeO in the relationship (4) represents a content in mass% of each component, wherein the units of mass% are omitted, based on the total mass of the wire, as suggested and taught by GAJEUYUKKI, for the purpose of providing to weld take utmost point cryogenic steel as object, that form utmost point low-temperature characteristics excellence is solid welding wire and weld metal (page 2 par 1).

Regarding claim 14, GAJEUYUKKI teaches, The electroslag welding wire according to Claim 2, further comprising at least one element selected from the group consisting of Ca, Mg, REM, Zr, Al and Ti, and satisfying the following relationship (3): 
    PNG
    media_image4.png
    21
    578
    media_image4.png
    Greyscale
 wherein each of Ca, Mg, REM, Zr, Al, and Ti in the relationship (3) represents a number corresponding to a content in mass% of each of Ca, Mg, REM, Zr, Al, and Ti, wherein the units of mass% are omitted, based on the total mass of the wire (page 7, table 2 welding wire 6 teaches the composition of the instant application by setting Ca, Mg and Zr to 0).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to to include/such that The electroslag welding wire according to Claim 2, further comprising at least one element selected from the group consisting of Ca, Mg, REM, Zr, Al and Ti, and satisfying the following relationship (3): 
    PNG
    media_image4.png
    21
    578
    media_image4.png
    Greyscale
 wherein each of Ca, Mg, REM, Zr, Al, and Ti in the relationship (3) represents a number corresponding to a content in mass% of each of Ca, Mg, REM, Zr, Al, and Ti, wherein the units of mass% are omitted, based on the total mass of the wire, as suggested and taught by GAJEUYUKKI, for the purpose of providing to weld take utmost point cryogenic steel as object, that form utmost point low-temperature characteristics excellence is solid welding wire and weld metal (page 2 par 1).

Regarding claim 15, GAJEUYUKKI teaches, wherein the wire is a solid wire or a flux cored wire (page 9 par. 4 teaches solid wire).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to include wherein the wire is a solid wire or a flux cored wire, as suggested and taught by GAJEUYUKKI, for the purpose of providing low-temperature characteristics of the excellence (page 9 par. 4). 

Claim 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN-101808774-A GAJEUYUKKI (hereinafter “GAJEUYUKKI”) in view of US2009/0314759A1 Schaeffer (hereinafter “Schaeffer”)..
Regarding claim 6, GAJEUYUKKI does not teach wherein the wire has been plated with Cu.  Schaeffer teaches, wherein the wire has been plated with Cu (par. 1 teaches coating welding wires with copper is common in the art of arc welding).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the GAJEUYUKKI reference, to include wherein the wire has been plated with Cu, as suggested and taught by Schaeffer, for the purpose of providing a means to advantageously reduce friction and electrical resistance between the welding wire and the welding gun's contact tip through which the welding wire passes (Schaeffer par. 1).

Regarding claim 17, GAJEUYUKKI does not teach wherein the wire has been plated with Cu.  Schaeffer teaches, wherein the wire has been plated with Cu (par. 1 teaches coating welding wires with copper is common in the art of arc welding).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the GAJEUYUKKI reference, to include wherein the wire has been plated with Cu, as suggested and taught by Schaeffer, for the purpose of providing a means to advantageously reduce friction and electrical resistance between the welding wire and the welding gun's contact tip through which the welding wire passes (Schaeffer par. 1).


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/            Examiner, Art Unit 3761

/DANA ROSS/            Supervisory Patent Examiner, Art Unit 3761